DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzalaco et al., (US 2014/0017190, cited in IDS).


The compositions (roll-on deodorants) comprise “from about 75% to about 90%, by weight of the compositions, of water, from about 1% to 30%, by weight of the composition, of an emollient; from about 0.01% to about 5% of a solubilizer; and from about 0.5% to about 5%, by weight of the composition, of a malodor control polymer comprising polyvinyl amine polymer” (p. 1, para. [0004]), as per claims 2, 12, 19, 20.
The metalated polymer comprises metals selected from “zinc, copper, silver, and mixtures thereof”, “Na, K, Ca, Mg. and non-transition metals including Sn, Bi, and Al” (p. 3, para.l [0034]).
The compositions may comprise a further anion, as per claim 9, insofar as the compositions comprise “heavy metal salts of citrate” (p. 4, para. [0051]), as per claim 11.
The polyvinylamine polymer can have 10 to 99% vinlamine monomer units, as per claims 3, 13, 20, insofar Lonzalaco et al. teaches, “in 95% hydrolyzed PVam polymer, n will be 0.95 while 5% of the polymer will have fomamide units” (p. 3, para. [0029]).
The molecular weight of the polyvinylamine polymers can range from “5,000 to 350,000” (p. 3, par. [0031]), as per claim 4. Since the prior art teaches “Lupamin, which are of relatively high molecular weight (>2,000 Daltons)” (p. 2, para. [0025]), it would have been obvious to use polymers falling within the claimed range of about 1000 to about 3,000 g/mol (Daltons), as per claim 14, 20.

Additional ingredients include “propellants, solubilizers, chelants, anti-oxidants, fragrance, encapsulates, odor entrappers, thickener, gelling agents, deodorant actives, other actives, buffering agents, preservatives, dyes, and combinations thereof” (p. 4, para. [0047]), as per claim 8.
The compositions “may have a pH from about 3 to about 10” (p. 5, para. [0056]).
The prior art teaches leaving the cosmetic on the skin for at least 1 hour, as per claim 10, insofar as it includes a study where “a product containing a metalized PVam polymer had superior anti-odor efficacy at both 12 and 24 hour s following application” (p. 2, para. [0023]).
The prior art teaches a specific embodiment of a leave-on deodorant consisting of 79.25% water, 3.00% Arlamol E (emollient; oil), 1.90% Brij 72 (solubilizer/emulsifier), 1.10% Brij 78 (solubilizer/emulsifier), 0.10% Versene NA Crystals, 0.05% BHT (antioxidant), 12.35% PVam (Lupamin ® 1595 – 16.2% active; poly(vinylamine-vinylformamide) copolymer), 0.75% ZnCl2 (zinc metal source; -Cl anion source), and 0.1N HCl (acidity ZnCl2) (p. 7, Table 2, Example 1).
This embodiment does not conatain halides and/or hydroxyhalides of aluminium and/or zirconium. Here all of the anions appear to be chloride ions, as per claims 6, 17.
Lupamin 1595 has a molecular weight of about 10,000 Da (see Instant Specification at p. 5, para. [0020]). The polymer is neutralized insofar as it is combined with a zinc salt (Metalized polymer complex (Lupamin® 1595 complexed with ZnCl2) (p. 7, para. [0087]).
The prior art is not anticipatory insofar as the embodiment lacks an assigned pH value; however, since the composition may have a pH of about 3 to about 10, having a pH from about 2.5 to about 7.5, as per claim 1, would have been obvious. MPEP 2144.05 states, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Here the claimed range lies inside the range disclosed by the prior art.

2) Claims 5, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzalaco et al., (US 2014/0017190, cited in IDS) as applied to claims 1-4, 6-14 and 17-20 above, and further in view of Soane et al., (US 2005/0136082, cited in IDS).

	Lanzalaco et al., which is taught above, differs from claims 5, 15-15 insofar as it does not teach where the polyamine active is adsorbed on solid particles.
	Soane et al. teaches modified polyamines “as the main odor absorbing ingredient(s) for use in odor absorbing or deodorizing personal care products” (Abstract).
	The polyamines are taught to be modified “to enhance odor absorbing performance of the polyamines, to render the polymers acceptable for use in biological systems, and to add other desirable properties” by “the impregnation of the polyamines solid structure) (p. 2, para. [0012]).  The polyamines are “placed into intimate contact with a microbead”, wherein “intimate contact” means “they can be adsorbed or absorbed on, chemically attached to, or physically entrapped in the microbeads” (p. 4, para. [0029]).  The microbeads have a particles size “in the order or about 1 to 100 microns in size” (Id.).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to adsorb the polyamines of Lanzalaco et al. on solids, i.e. microbeads, for the advantage of enhancing odor absorbing performance, rendering the polymers acceptable for use in biological systems, and/or adding other desirable properties, as taught by Soane.  
Since the microbeads of Soane have a particle size of about 1 to 100, it would have been obvious for the particles to fall about 100% through a sieve of mesh size about 200 µm, as per claim 5, a sieve of mesh size 100 µm, as per claim 5, or a sieve of mesh size 10 µm, as per claim 16.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612